 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11

12   ZACHERY BURRELL,                                    Case No. 2:18-cv-01772-JAM-EFB
13                      Plaintiff,                       Hon. John A. Mendez
14           v.                                          ORDER GRANTING STIPULATION TO
                                                         DISMISS WITH PREJUDICE AS TO
15   LENDING CLUB CORPORATION and                        DEFENDANT EXPERIAN
     EXPERIAN INFORMATION SOLUTIONS,                     INFORMATION SOLUTIONS, INC.
16   INC.,
                                                         Complaint filed: June 20, 2018
17                      Defendant(s).
18

19           Having considered Plaintiff Zachery Burrell and Defendant Experian Information

20   Solutions, Inc.’s (“Experian”) Stipulation for Dismissal with Prejudice, and good cause

21   appearing, IT IS ORDERED that the Stipulation is GRANTED.

22           Experian is hereby dismissed with prejudice and each party shall bear his or its own

23   attorneys’ fees and costs.

24           IT IS SO ORDERED.

25

26   Dated: 5/3/2019                                      /s/ John A. Mendez_________
                                                          Honorable John A. Mendez
27                                                        United States District Court Judge
28
                                                                                      [PROPOSED] ORDER
     NAI-1507346037v1
                                                                           Case No. 2:18-cv-01772-JAM-EFB
